Title: From Thomas Jefferson to John Page, 29 October 1780
From: Jefferson, Thomas
To: Page, John



Dear Page
Richmond Oct. 29, 1780

This badge has renewed with us all the story of the consultation of Doctors on the case of the broken leg which was cured in an instant by binding with rope yarn. Madison was with me the day I received your letter, which I read to him and produced the figure and inscription of the badge. He laughed so that it was long before he could speak to me. He then told me that he had at one time a notion of introducing a distinction among the students at College for the preservation of morals; that for this purpose he had some silver badges made to be borne on the arm, with this inscription ‘Auctoritas Censoria. Da Operam ne Bonae Mores Quid Detrimenti Capiant,’ partly expressed at length, and part the initials only. The scheme not taking, some Cherokees coming to Wms.burg, and Mr. Madison being appointed to run the Southern boundary and of course wishing to stand well with the Cherokees in case of any accident, he gave this medal to Potclay. This is the history and true explanation. I have sent it back to Potclay’s friend, to be produced when we are all dead, and puzzle others when a solution cannot be had.
Being very desirous of raising at Monticello the very valuable nut known by the name of the Gloucester hickory nut, I must beg the favor of you as this is now the season, to procure me enough to plant on orchard of them, and to have them put immediately into a box of sand. If you will then be so kind as to send them to Mr. Wyth he will find some means of conveying them to me or of giving me notice he has them.
I have never been more chagrined than at the dilatory proceedings of the militia officers who were ordered to send instantaneous relief to the lower parts. This county received orders on Monday within two or three hours after the notice of their arrival, and they only march this morning which is Sunday. I have heard the same of other counties. It is impossible the people could be readier than they are. When they were ordered to Carolina I had as many sore legs, hipshots, broken backs &c produced as there were men ordered to go. I have not had a single one on this occasion. Many symptoms induce me to hope the enemy are about to depart. Mrs. Jefferson joins me in esteem to Mrs. Page. I am your sincere friend

Th. Jefferson

